FOR PUBLICATION


ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

ROBERT D. KING, JR.                               GREGORY F. ZOELLER
The Law Office of Robert D. King. Jr., P.C.       Attorney General of Indiana
Indianapolis, Indiana
                                                  JOSEPH Y. HO
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana
                                                                                FILED
                                                                            Jul 17 2012, 9:03 am

                              IN THE
                                                                                    CLERK
                    COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                                  court of appeals and
                                                                                         tax court




ANTHONY W. BROWNING,                              )
                                                  )
       Appellant-Respondent,                      )
                                                  )
              vs.                                 )     No. 49A05-1110-CR-540
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Petitioner.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Stanley Kroh, Commissioner
                           Cause No. 49G04-1012-FC-091938




                                        July 17, 2012



                              OPINION - FOR PUBLICATION



ROBB, Chief Judge
                                Case Summary and Issue

       After a jury trial, Anthony Browning was found guilty and convicted of five

counts of child exploitation, all Class C felonies. Browning raises one issue for our

review: whether sufficient evidence supports his convictions. Concluding the evidence is

sufficient, we affirm.

                              Facts and Procedural History

       In June 2010, Detective Darin Odier of the Indianapolis Metropolitan Police

Department, who focuses on child pornography investigations, conducted an internet

investigation in search of individuals possessing and sharing child pornography. By

using a file-sharing program, Detective Odier finds suspicious files shared by others and

then locates the computer sharing the files. To find the computer from which particular

files were shared from, Detective Odier first determines the computer’s Internet Protocol

(“IP”) address, which, at the very least, can locate the computer within a geographic area.

To find the exact computer, Detective Odier traces the Global Unique Identifier

(“GUID”), a thirty-two character identifier that functions as a computer fingerprint.

Finally, Detective Odier is able to trace the files based on each file’s Secure Hash

Algorithm (“SHA1”) value, which is a fixed-length identifier associated with one specific

file or image.

       On this particular occasion, he identified a computer sharing 1,638 files through

LimeWire, a file-sharing program, forty-two of which he deemed suspicious. Detective

Odier downloaded some of these files. Four files contained photographs of the exposed

genitalia of young girls, and one file contained a video of a young girl engaged in sexual

intercourse. The filenames of the first two pictures included references to nine-year-old
                                            2
girls, the third referenced an eight-year-old “preteen girl” being raped and included the

word “porn,” the fourth included references to a twelve-year-old girl and to child

pornography, and the video’s filename referenced pedophilia. State’s Exhibits 3 through

7.

       Detective Odier identified the computer as belonging to Browning based on the IP

address and GUID.             Detective Odier and other officers searched Browning’s home

pursuant to a search warrant and obtained his laptop computer.                                   The GUID on

Browning’s laptop matched the GUID connected to the suspicious files Detective Odier

found during his investigation. Examining the laptop, officers found the same files on

Browning’s computer.

       Police officers then took a statement from Browning, in which he stated he used

LimeWire to download and share files, including pornography. He acknowledged that

using a file-sharing program and having his own downloaded material stored in a shared

folder would enable others to access and download the files, and although he stated he

would delete child pornography whenever he downloaded it, he stated that if any child

pornography was still on the computer it would be in his shared folder.1

       Browning was charged with five counts of child exploitation, all Class C felonies,

and five counts of possession of child pornography. The State thereafter moved to

dismiss the possession charges, and the trial court granted the State’s motion. A jury

found Browning guilty of all five counts of child exploitation, and the trial court entered a

judgment of conviction. Browning now appeals. Additional facts will be supplied as

appropriate.

       1
           Browning’s statement was recorded, admitted as evidence, and published to the jury.
                                                         3
                                Discussion and Decision

                                 I. Standard of Review

             Our standard of reviewing claims of sufficiency of the evidence is
      well settled. When reviewing the sufficiency of the evidence, we consider
      only the probative evidence and reasonable inferences supporting the
      verdict. We do not reweigh the evidence or assess witness credibility. We
      consider conflicting evidence most favorably to the trial court’s ruling. We
      will affirm the conviction unless no reasonable fact-finder could find the
      elements of the crime proven beyond a reasonable doubt. It is not
      necessary that the evidence overcome every reasonable hypothesis of
      innocence. The evidence is sufficient if an inference may reasonably be
      drawn from it to support the verdict. A conviction may be based upon
      circumstantial evidence alone.

Boggs v. State, 928 N.E.2d 855, 864 (Ind. Ct. App. 2010) (citations omitted), trans.

denied.

                             II. Sufficiency of the Evidence

      Indiana Code section 35-42-4-4(b) provides:

      (b) A person who knowingly or intentionally:
      ***
      (2) disseminates, exhibits to another person, offers to disseminate or exhibit
      to another person, or sends or brings into Indiana for dissemination or
      exhibition matter that depicts or describes sexual conduct by a child under
      eighteen (18) years of age; . . .
      ***
      commits child exploitation, a Class C felony.

      Browning argues the State presented insufficient evidence that he knowingly

disseminated child pornography. At most, he argues, the evidence supports a charge of

possession of child pornography, which he was originally charged with before the State

dismissed such charges. To disseminate for the purposes of the statute means “to transfer

possession for free or for a consideration.” Ind. Code § 35-42-4-4(a)(1). A person




                                            4
knowingly engages in conduct when he is aware of a high probability that he is doing so.

Gale v. State, 882 N.E.2d 808, 816 (Ind. Ct. App. 2008).

       Detective Odier testified at trial and explained file-sharing programs such as

LimeWire:

       [T]he whole purpose of the file sharing program is in its name; you share
       files with other people. You can access files from other people on
       LimeWire and they can access what you determine you want to have
       shared. And part of the setup of LimeWire is determining . . . what folder
       you want your files to go into that you’re going to share with the world . . . .
       You specify a folder that has files in it that you will share with other people
       using this program.

Transcript at 59-60.

       Browning’s statement to police officers reveals he knew his files on LimeWire

were capable of being downloaded by others using the program. He acknowledged

downloading child pornography in the past on at least one occasion, but he claimed he

would delete such files rather than keep them on his computer.              Nevertheless, he

downloaded the files, they were on his computer when police officers retrieved it, and he

knew files on his computer could be shared. Even if Browning did not open and view the

files once they were downloaded, their filenames included several references indicating

their contents were child pornography. Further, because he kept them in a folder to share

with others, he should have known there was a high probability others would download

the files. And Detective Odier did in fact download the files. The evidence sufficiently

demonstrates Browning knowingly disseminated child pornography.

                                         Conclusion

       Sufficient evidence exists to support Browning’s convictions for child

exploitation. We therefore affirm.
                                              5
      Affirmed.

BAILEY, J., and MATHIAS, J., concur.




                                       6